JONES, Justice.
The statement of the issues and the attendant argument in Appellant’s brief challenge no adverse ruling by the trial Court; therefore, we have no issue presented for review and no authority to review this case. Thus, we affirm the trial Court’s grant of a final injunction prohibiting the Defendant from foreclosing on the subject property on the authority of Abernathy v. Worthy, 221 Ala. 527, 129 So. 472 (1930).
Appellees have filed a motion for damages for frivolous appeal. Although we find no merit in the appeal, our study of the record and the briefs of counsel narrowly convinces us that this appeal does not fall within the frivolous appeal provisions of ARAP 38. We therefore deny the motion.
AFFIRMED.
BEATTY, J., concurs.
TORBERT, C. J., and MADDOX and SHORES, JJ., concur in the result.